     Case 3:20-cv-00545 Document 22 Filed 09/15/21 Page 1 of 2 PageID #: 824




                   IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


GINA RAE MASSIE,

                             Plaintiff,

v.                                                  CIVIL ACTION NO. 3:20-0545

KILOLO KIJAKAZI,
Acting Commissioner of the
Social Security Administration,

                             Defendant.


                        MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendations for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted Findings of Fact and

recommended that the Court grant Plaintiff’s motion to the extent that is requests remand of the

Commissioner’s decision (ECF No. 17); deny Defendant’s request to affirm the decision of the

Commissioner (ECF No. 20); and dismiss this action from the docket of the Court. No objections

to the Magistrate Judge’s findings and recommendations have been filed.

       Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and GRANTS Plaintiff’s motion to the extent that is requests remand of

the Commissioner’s decision (ECF No. 17); DENIES Defendant’s request to affirm the decision

of the Commissioner (ECF No. 20); and DISMISSES this action from the docket of the Court,

consistent with the findings and recommendations.
    Case 3:20-cv-00545 Document 22 Filed 09/15/21 Page 2 of 2 PageID #: 825




       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.


                                             ENTER:      September 15, 2021




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE




                                               -2-
